DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-11, and 24-35 have been canceled.  Accordingly, claims 12-23 are under current examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2020 and 12/18/2020 have been considered by the examiner inasmuch as Applicant has submitted English translations into the file wrapper.
Withdrawn Rejections
	The rejections of claims 12-17 and 28-35 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) are withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect on page 4 of Remarks field 11/18/2020 is persuasive.
	All rejections of newly canceled claims 28-35 are withdrawn in view of Applicant’s cancelation of these claims.

Rejections Modified to Address Amendments filed 11/18/2020,
No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over RU2411934 (Markevich et al., hereafter, “Markevich”) in view of WO2005/047304 (Krasutsky et al., hereafter “Krasutsky”).
	Claims 12 is drawn to a composition comprising (A) 30-67.85 wt% of birch sap and (B) an amount of birch bark extract that provides betulin in an amount that is 0.5 ppm – 5 wt% of the composition, wherein the percentage is based on the total weight of the composition and the composition does not comprise water added as a separate component.  It is noted that claim 20 includes the same aforementioned components but does not require the relatively narrow birch sap range recited in claim 12.
	Markevich teaches a shampoo composition for washing the hair and/or for improving the condition of human hair and skin (see [0001]).  Markevich teaches the product to comprise fresh birch juice in an amount of 70.5-72.5% by weight of the total formulation and the specific extract of birch bark which is betulin in an amount of 0.05-2.00% by weight of the formulation; Markevich’s “birch juice” is considered to be meet the language “birch sap” as claimed (see [0015] and Markevich claim 1)(limitation of claims 1, 14, 15, 16, 17, 20, 21).  It is noted that this example formulation does not comprise water or a chelating agent (limitations of claims 12, 13, 22, 23).  Markevich’s example formulation further comprises a vehicle (i.e, at least cocamidopropyl betaine), an active ingredient (i.e., at least fir oil), an excipient (i.e. at least xanthan gum), or any combination thereof, which may be considered a diluent, a dispersant, or a carrier and/or  an emollient, a moisturizer, or a skin conditioner, and/or an emulsifier, a thickener, a preservative, or a perfume (see Markevich claim 1).  
	Because Markevich does not teach the particular birch sap range of 30-67.85% or 50-67.85% as recited in the claims, this rejection is made using obviousness rationale.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform routine optimization procedures with regard to components in the shampoo of Markevich, with a reasonable expectation of success.  One would have been motivated to do so to achieve desired cosmetology and specifically washing effectiveness  and good hypoallergenic effects for head hair and skin problems as suggested by Markevich (see abstract, in particular).  
Further regarding claims 18-20, Markevich does not specify a purity level of the extract of birch bark specified to be betulin.  Krasutsky cures this deficiency.
Krasutsky teaches the state of the art for obtaining natural products including betulin from a plant extract including birch bark extract (see abstract, in particular).  Krasutsky teaches betulin obtained in a purity of 98% (see Example 2), a purity of 96% + (Example 7), and further specifies a general impurity level of 0.1% (see page 45, lines 1-2).  Krasutsky generally is directed to a betulin purity of at least about 95% by weight (see Krasutsky claim 4).
Both Markevich and Krasutsky are directed to betulin obtained from birch bark extract.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use betulin which is the birch bark extract having the purity specified by Krasutsky in place of the betulin/birch bark extract component disclosed in Markevich, with a reasonable expectation of success.  One would have been motivated to do so to achieve good purity per Krasutsky’s teachings and therefore good control over the amount of betulin included in the product of Markevich.
It is noted that the further limitations of claims 21-23 have been addressed above in regard to claims 12 and 13.		

Response to Arguments
	Applicant’s arguments filed 11/18/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	On page 5 of Remarks, Applicant argues that the Markevich does not teach a birch sap in the precise amount claimed and that Krasutsky does not cure this alleged deficiency.  In reply, the claims have been amended narrowing the birch sap range; the modified grounds as necessitated by amendment address this relatively narrow claimed range.  It is noted that no criticality of the birch sap range has been shown.
	On page 6 of Remarks, Applicant argues that Markevich is silent regarding transdermal absorption functionality in an improved shampoo composition and that Krasutsky does not cure this alleged deficiency.  In reply, Applicant’s argument has been fully considered but is not persuasive since the reason or motivation to modify the reference may suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  
	On pages 6 and 7 of Remarks, Applicant asserts unexpected results that transdermal absorption of betulin is significantly improved when no water is added, as supported by Tables 1, 2, 4, 6, and 8.  In reply, these data in the context of the specification as filed have been fully considered, but there has been no showing of unexpected results commensurate in scope with the claimed range and showing data of practical and statistical significance.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617